UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Mark One xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number: 333-146405 GENERATION ZERO GROUP, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) VELOCITY OIL & GAS, INC. (FORMER NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Nevada 20-5465816 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) FIVE CONCOURSE PARKWAY SUITE ATLANTA, GA (ADDRESS
